IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0760
                             Filed January 25, 2017


KARRIE FEEKIN,
    Petitioner-Appellant,

vs.

IOWA DEPARTMENT OF
HUMAN SERVICES,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



      Karrie Feekin appeals the district court’s dismissal of her petition seeking

judicial review of agency action barring her from “involvement in child care.”

AFFIRMED.




      Kyle J. McGinn of McGinn, Springer & Noethe, P.L.C., Council Bluffs, for

appellant.

      Thomas J. Miller, Attorney General, Tabitha J. Gardner, Assistant Attorney

General, and Michelle Greif, Student Legal Intern, for appellee.



      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

       Karrie Feekin appeals the district court’s dismissal of her petition seeking

judicial review of agency action barring her from “involvement in child care.”

Because we, like the district court, conclude Feekin failed to exhaust her

administrative remedies, we affirm the court’s dismissal of her petition.

       I.     Background Facts and Proceedings

       Feekin was a “category B” childcare provider, a status placing limits on the

number of children she could care for at one time. Starting in 2014, the agency

reimbursing Feekin for meals discovered she was caring for too many children.

Subsequently, the Iowa Department of Human Services (DHS) observed the

same behavior and issued a July 2015 “notice of decision” to Feekin, barring her

from “involvement in child care” and terminating her food-reimbursement contract

as of July 26, 2015. Feekin nevertheless continued to provide care, and she

continued to provide care for too many children.          Thereafter, Feekin was

criminally charged.

       In December 2015, an administrative law judge (ALJ) conducted a hearing

on Feekin’s appeal of the agency’s July 2015 notice. During the hearing, Feekin

appeared pro se and submitted exhibits but chose not to testify. On December

30, 2015, the ALJ issued a proposed decision affirming the agency action.

Feekin also received a one-page document entitled, “APPEAL RIGHTS,” which

told Feekin she could “ask for review” of the ALJ decision by sending a letter

within ten calendar days to the DHS director stating “why you think the decision
                                            3


was wrong.”1 Importantly, the document stated all appeals “are acknowledged

by a letter” from the DHS director. It is undisputed the DHS director did not send

a letter to Feekin acknowledging an appeal had been filed.                The document

continued: “If no request for review is filed . . . the case will conclude and the

Administrative Law Judge’s decision becomes final. If the decision becomes final

without further appeal or review, the Director will still issue a letter to the parties

explaining that the decision has become final.”

       On January 11, 2016, the DHS director’s letter informed Feekin the ALJ’s

proposed decision was now the final decision, stating: “No review was received

within the time limits set forth in the notice of PROPOSED DECISION.” The

letter provided a phone number for Feekin to call collect “if you have any

questions in regard to this decision.”

       On February 4, 2016, Feekin filed a petition for judicial review of the

director’s decision of “January 11, 2016 in a contested case proceeding.” The

DHS responded by filing a motion to dismiss, alleging Feekin had failed to

exhaust her administrative remedies and the court lacked jurisdiction over the

case. Feekin then filed a resistance, claiming for the first time that on January 5,

2016, she printed an appeal form from the DHS website and mailed it to the

address provided. Feekin also alleged the “DHS never acknowledged receipt” of

her appeal form, “and thereby never permitted further agency appeal of the




1
 The document also stated the director could independently decide to review the ALJ
decision “but will tell the parties in writing if the case has been selected for review.” A
phone number to fax an appeal letter and a mailing address to mail an appeal letter was
provided to Feekin. Finally, a phone number to call “[i]f you have any questions” was
provided.
                                            4


proposed decision.”2      In response, the agency submitted exhibits from the

website Feekin utilized, detailing how she could “claim good cause for not filing

an appeal timely” and still receive a hearing as well as discussing a

“reconsideration process.”

       In early March 2016, the court heard arguments from counsel on the

motion to dismiss. On April 6, 2016, the court granted the motion. Feekin timely

appealed.

       II.    Scope and Standard of Review

       A “failure to exhaust an administrative remedy deprives the district court of

jurisdiction of the case.” Shors v. Johnson, 581 N.W.2d 648, 650 (Iowa 1998).

We review for correction of errors at law. Id.

       III.   Analysis

       Assuming without deciding Feekin mailed a timely appeal notification to

the agency and her next communication from the agency was the director’s

notice of final decision, the question before us is whether the district court had

jurisdiction at that point to review the agency action. We conclude the court did

not have jurisdiction. See id.

       “The exhaustion doctrine applies when (1) an adequate administrative

remedy exists, and (2) the governing statute requires the remedy to be

exhausted before allowing judicial review.” Id. As to the second element, section

17A.19 is the exclusive means for seeking judicial review of agency action. See

2
  As the district court aptly noted: “Each of the four pages” Feekin attached to her
resistance “appeared to have been copied in a way to obscure any footer on the bottom
of the page,” i.e., obscuring the date. We also note Feekin does not allege she called
the phone number provided in the director’s letter to ask why the letter wrongly stated no
appeal had been filed.
                                        5

Green v. Iowa Dep’t of Job Serv., 299 N.W.2d 651, 654 (Iowa 1980). That

section requires Feekin to exhaust “all adequate administrative remedies” before

seeking judicial review in the courts. Iowa Code § 17A.19(1) (2016). Therefore,

the second element of the exhaustion test is met, and we turn to the first

element—whether Feekin had adequate administrative remedies she failed to

utilize before seeking judicial review of agency action. See Shors, 581 N.W.2d at

650.

       After Feekin was told the director would send a letter acknowledging any

appeal to all parties, she knew she had not received an acknowledgment from

the director of her mailed letter of appeal.     According to Feekin, her next

communication from the agency was the director’s final decision telling Feekin no

party had appealed.    At that point, Feekin ignored “adequate administrative

remedies” that allowed her to tell the agency that she had, in fact, appealed the

proposed decision and the director was mistaken in stating no party had

appealed. Specifically: (1) Feekin did not present a “good cause” argument to

the agency stating it had ignored or did not receive her mailed letter and, as

such, the director should hear her appeal; and (2) Feekin did not seek

reconsideration of the director’s decision based on her mailed letter of appeal.

Instead of pursuing any of these internal administrative options based on her

mailed letter of appeal, Feekin prematurely turned to the courts and sought

judicial review. See IES Utils., Inc. v. Iowa Dep’t of Rev., 545 N.W.2d 536, 538

(Iowa 1996) (stating chapter 17A is a carefully crafted framework requiring

litigants “to follow the rules as a prerequisite to obtaining proper access to the
                                        6


district court for judicial review—a voyage “referred to as the ‘exhaustion’

requirement”).

      We require an exhaustion of administrative remedies in order to honor

“agency expertise,” to handle “matters within an agency and not in the courts,”

and to preserve “precious judicial resources.” IES, 545 N.W.2d at 538. Because

Feekin failed to exhaust her administrative remedies, the district court did not

have jurisdiction over her case. See Shors, 581 N.W.2d at 650. Accordingly, we

affirm the court’s dismissal. Costs on appeal are taxed to Feekin.

      AFFIRMED.